19-13895-jlg      Doc 439   Filed 06/02/21 Entered 06/02/21 11:52:05         Main Document
                                         Pg 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF NEW YORK

 IN RE:
                                                    CHAPTER 7
 ORLY GENGER,
                                                    CASE NO. 19-13895 (JLG)
        Debtor.



                       NOTICE OF WITHDRAWAL OF MOTION

       TPR Investment Associates, Inc., having filed the Joinder in Sagi Genger’s Motion to

Dismiss (Docket No. 427), hereby gives notice that it withdraws Docket No. 427.




 Dated: New York, New York                       EMMET, MARVIN & MARTIN, LLP
        June 2, 2021
                                                 By: /s/ John Dellaportas
                                                    Thomas A. Pitta
                                                    John Dellaportas
                                                    Beth Claire Khinchuk
                                                    120 Broadway
                                                    New York, NY 10271
                                                    Tel 212.238.3092
                                                    Attorneys for Sagi Genger and TPR
